Laavrence, J.
In this case there is nothing which shows that the judgments were not founded upon just and legal debts due from Mitchell to the parties in whose favor the judgments were entered. Under such circumstances, it cannot be held that the action of the respondents’ attorneys in obtaining an extension of time to answer was a fraud upon the plaintiff, entitling him to the relief which he seeks in this action. The opinion of the learned justice who tried the case fully covers it, and it therefore follows that the judgment in the defendants’ favor should be affirmed, with costs and disbursements. All concur.